This is a mandamus action brought in the district court of Ottawa county, by the plaintiff in error, to compel the defendant in error, county assessor of that county, to transfer on the tax book certain property assessed for taxation in Quapaw township to the incorporated town of Cardin. The writ of mandamus was denied, and plaintiff in error appealed. *Page 78 
It is contended that the term of office of the defendant in error expired on the 31st day of December, 1924, and there being no revivor against his successor, the action has abated. The case was tried on the 24th day of December, 1924, and motion for a new trial overruled on the same day. On the 31st day of January, 1925, case-made was settled and signed by the trial judge. The time in which the case might be revived has not expired, but plaintiff in error having had 30 days in which to revive against the successor of defendant in error in the trial court, and not having done so, the appeal is dismissed.